Citation Nr: 0731388	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  00-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a thyroid 
condition, including Graves disease, including claimed as 
secondary to service-connected hysterectomy.  

2.  Entitlement to service connection for a chronic 
respiratory condition.  

3. Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a right knee condition.  

4.  Entitlement to service connection for a cyst condition, 
including residuals of the removal of a cyst in the right 
hand.  

5.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of excision of a cyst in the 
right thigh.

6.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of excision of a cyst of the 
right foot.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 until 
February 1991. 

This matter comes before the  Board on appeal from a January 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky and on 
appeal from an August 2000 rating decision of the RO in 
Huntington, West Virginia.  Jurisdiction over the claim 
currently rests with the RO in Louisville, Kentucky.  

In September 2000, the veteran presented personal testimony 
before a RO hearing officer.  A copy of the transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  

This case was previously before the Board in October 2003.  
At that time all issues were remanded to the RO via the VA 
Appeals Management Center (AMC) for additional development.  
In October 2006, the AMC issued a Supplemental Statement of 
the Case (SSOC) which continued to deny these claims.  
Accordingly, the matter has been returned to the Board for 
further appellate action.  

Remanded issues

The issues of whether new and material evidence has been 
submitted which is sufficient to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a right knee condition; entitlement to service connection 
for a cyst condition, including residuals of the removal of a 
cyst in the right hand; and entitlement to increased 
(compensable) disability ratings for service-connected 
residuals of excisions of a cyst in the right thigh and cysts 
in the right foot are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC.

Issues not on appeal 

The Board's October 2003 remand encompassed a seventh issue, 
entitlement to an increased disability rating for service-
connected stress incontinence, then rated 20 percent 
disabling.

In a September 2006 rating decision the RO granted the 
veteran an increased disability rating for her service-
connected chronic urinary tract infections with stress 
incontinence.  A 60 percent disability rating was assigned 
under Diagnostic Code 7512.  This is the maximum disability 
rating available.  Accordingly, the matter of an increased 
disability rating for the veteran's urinary tract condition 
is concluded and is no longer before the Board. 

In February 2007, the veteran submitted a claim of 
entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  
That claim has yet to be adjudicated by the RO.  It is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
FINDINGS OF FACT

1.  The veteran has been diagnosed with Graves' disease, a 
condition of the thyroid.  

2.  The medical evidence does not demonstrate that a thyroid 
condition existed during the veteran's military service.  

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's current thyroid condition is 
not related to her in-service hysterectomy.  

4.  The competent and probative medical evidence of record 
demonstrates that the veteran does not have a currently 
diagnosed respiratory disease.  


CONCLUSIONS OF LAW

1.  A thyroid condition was not incurred in or aggravated by 
military service, and such is not related any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).  

2.  A respiratory condition was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a thyroid condition and of a respiratory condition.  The 
other issues on appeal are being remanded.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to these issues.

Initial matter - Stegall concerns

The Board's October 2003 remand requested additional 
development of the veteran's claims.  Except as set out in 
the remand portion below, the Board has determined that the 
Agency of Original Jurisdiction (AOJ) has complied with the 
instructions of the October 2003 remand.  In particular, with 
respect to these two issues, the AOJ was to provide 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (the VCAA); schedule the veteran for VA medical 
examinations; and readjudicate the claims.  As will be 
explained below, VCAA notice was subsequently provided; the 
veteran received VA examinations, the results of which will 
be discussed below; and the claims were readjudicated via the  
September 2006 SSOC.  

Thus, the Board's remand instructions were complied with as 
to these two issues.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

As was discussed above, the Board's October 2003 remand was 
calculated, in part, to insure compliance with the VCAA.  
Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in letters dated May 10, 
2004 and September 2, 2004.  The letters advised the veteran 
of the provisions relating to the VCAA. Specifically, the 
veteran was advised in the letter that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  She was 
also informed that VA would, on her behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as she completed a release form 
for such.  The letters specifically informed the veteran that 
if she wished VA to obtain records on her behalf, she must 
provide enough information about the records so that VA can 
request them from the person or agency that has them and also 
specifically informed her of the elements which make up a 
successful claim of entitlement to service connection.

Finally, the Board notes that the September 2004 letter 
specifically notified the veteran that she could submit or 
describe any additional evidence that may be relevant to her 
claim.  The letter advised the veteran "If there is any other 
evidence that you think will support your claim, please let 
us know.   If the evidence is in is in your possession not 
already provided, please send it to us."  These requests 
comply with the "give us everything you've got" requirements 
of 38 C.F.R. § 3.159 (b) in that the veteran was informed 
that she could submit or identify evidence other than what 
was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  In any event, 
the veteran received specific notice as to those elements in 
a letter dated October 5, 2006.  

The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, she has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to those two crucial elements.
Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The veteran is obviously aware of what is required of her and 
of VA. Indeed, she has personally submitted evidence and 
argument in support of her claim, the tenor of which leads 
the Board to conclude that she is well informed and aware of 
her obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records and 
private treatment records.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and the active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  As was directed in the 
Board's October 2003 remand, the veteran was afforded VA 
medical examinations regarding the claimed conditions in June 
2004.  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of these claims.  In September 2000 the veteran presented 
personal testimony before the RO hearing officer.

1. Entitlement to service connection for a thyroid condition, 
including Graves disease, including claimed as secondary to 
service-connected hysterectomy.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran is seeking entitlement to service connection for 
a thyroid condition, including Graves disease.  She appears 
to be claiming service connection on both a direct and a 
secondary basis.  Essentially, she contends that hormone 
changes associated with her service-connected hysterectomy 
caused a thyroid disability.  
In the alternative, she contends that she suffered from 
active thyroid disease during service.  The Board will 
address each theory of entitlement.  

Direct service connection 

At the time of the veteran's June 2004 VA examination, a 
diagnosis of Graves disease was noted.  A diagnosis of Graves 
disease also appears in private medical records.  
Accordingly, Hickson element (1), current disability, has 
been met.
No other thyroid disease has been diagnosed.

Turning to element (2), in-service incurrence of disease or 
injury, the veteran's service medical records are pertinently 
negative for any diagnosis of active thyroid disease or any 
indication of an injury to the veteran's thyroid during 
service.  
The June 2004 VA examination contains an in-depth discussion 
of the veteran's service medical records.  Specifically, the 
examiner noted that the veteran had been tested for thyroid 
disease several times towards the end of her period of active 
duty.  However, no thyroid disease was found, and no finding 
of Graves disease was made by any examiner during service.  
Based on those findings, the June 2004 VA examiner concurred 
with the in-service determinations that no active thyroid 
disease occurred during service.  

There is no competent medical evidence to the contrary.  The 
Board is aware that the veteran's employment history includes 
several years working as a dietician in a healthcare 
facility.  However, there is no indication in the record that 
she received any specialized medical training, much less in 
such specialties as endocrinology.  Therefore, to the extent 
that the veteran herself believes that she suffered from an 
undiagnosed thyroid disease during service , it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the onset of the disability during 
service.  

Accordingly, there is no evidence of in-service incurrence of 
disease or injury, Hickson element (2) is not met, and the 
claim fails on that basis.      

With respect to element (3), medical nexus, in the absence of 
in service disease or injury a medical nexus is impossible.  
Again, to the extent that the veteran herself believes that 
such medical nexus exists, her opinion is not competent or 
probative.
See Espiritu, supra; see also Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).

Secondary service connection 

The veteran has alternatively contended that she suffers from 
Graves disease secondary to her in-service hysterectomy.  As 
discussed above, a current disability has been found.  
Additionally, it is undisputed that the veteran underwent a 
hysterectomy during service, and service connection for the 
residuals of that hysterectomy was granted in an October 1991 
rating decision.  Wallin elements (1) and (2) have therefore 
been met.  

Moving to critical Wallin element (3), medical nexus, there 
is of record only one competent and probative medical opinion 
concerning the relationship, if any, between the veteran's 
thyroid condition and her hysterectomy.  In the June 2004 VA 
examination report, the examining physician determined that 
although the veteran had suffered from hormonal difficulties 
in the immediate aftermath of her surgery, that these 
hormonal impacts had resolved by the mid-1980s, while the 
veteran was still on active duty.  The examiner further 
concluded that the veteran had not incurred Graves disease or 
any other thyroid disorder as a consequence of her in-service 
hysterectomy.  

The veteran has presented no competent medical evidence to 
the contrary.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].  As discussed above, the veteran own lay opinion 
on medical matters such as etiology is not competent.

Accordingly, Wallin element (3) has not been satisfied, and 
the claim fails on that basis.  

Conclusion

For the reasons and bases set out above, service connection 
for a thyroid condition, to include Graves disease, on either 
a direct or secondary basis is not established.  The 
competent and probative medical evidence of record is against 
the veteran's claim.  The benefit sought on appeal is 
therefore denied.  

2.  Entitlement to service connection for a chronic 
respiratory condition.  
	
Pertinent law and regulations

The law and regulations generally pertaining to service 
connection claims has been set out above.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The veteran contends that bronchitis suffered during service 
was a manifestation of a permanent respiratory disability.  
For the reasons set out immediately below, the Board finds 
that the competent and probative medical evidence of record 
is against a finding that the veteran suffers from a 
currently diagnosed respiratory disease.  

With respect to the first Hickson element, current 
disability, at the time of the June 2004 VA medical 
examination, the veteran's in-service complaints were noted 
but no active lung disease was found.  The examiner 
determined that any instances of bronchitis or other 
respiratory disease which may have occurred during service 
were acute and transitory and had long since resolved.  
Accordingly, there was no current disability.  

The June 2004 examination findings are further confirmed by 
the October 2004 chest x-ray submitted by the veteran's 
private physician which showed normal lungs and made no 
diagnosis of any respiratory condition; and a June 2005 x-ray 
conducted by a private facility which contained the finding 
of "no acute cardiopulmonary pathology."  

The veteran has been accorded ample opportunity to present 
medical evidence in support of her claim; she has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

The Board has considered the veteran's contentions to the 
effect that she suffers from active respiratory disease.  As 
discussed above, there is no indication in the record that 
she has received specialized medical training.  Therefore, to 
the extent that the veteran herself believes that she has a 
current respiratory condition, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu supra.  The statements offered by the veteran are 
not competent medical evidence and do not serve to establish 
the existence of a current disability.

In the absence of any diagnosed respiratory condition, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist]. 
Accordingly, as Hickson element (1) has not been met, the 
claim fails on this basis alone.  The benefits sought on 
appeal are denied.  


ORDER

Entitlement to service connection for a thyroid condition, 
including Graves disease, including claimed as secondary to 
service-connected hysterectomy is denied.  

Entitlement to service connection for a chronic respiratory 
condition is denied.  


REMAND

The veteran is also seeking to reopen a previously denied 
claim of entitlement to service connection for a right knee 
condition; entitlement to service connection for a cyst 
condition, including residuals of the removal of a cyst in 
the right hand; entitlement to an increased (compensable) 
evaluation for residuals of excision of a cyst in the right 
thigh; and entitlement to an increased (compensable) 
evaluation for residuals of excision of a cyst in the right 
foot.   

For reasons expressed immediately below, the Board finds that 
these issues must be remanded for additional development.

3. Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a right knee condition.  

In the Board's October 2003 remand, the Agency of Original 
Jurisdiction was directed to provide the veteran with VA a 
medical examination in order to determine the nature and 
etiology of the veteran's claimed right knee condition.  A 
review of the record indicates that this examination was not 
completed.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Another remand is therefore necessary to ensure 
proper compliance with the Board's October 2003 remand 
instructions.

Additionally, the Board is of course aware of the Court's 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Court determined in Kent that to comply with the notice 
requirements of the VCAA, "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant." 
See Kent, supra, at 9-10.  The Court also noted that "the 
VCAA requires [VA] to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."  Id. at 10.

While the September 2004 VCAA letter advised the veteran of 
the elements of service connection and the definition of new 
and material evidence, it did not notify the veteran of the 
bases of the prior denial, and did not describe "what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial." 

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board.  The Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.)

4.  Entitlement to service connection for a cyst condition, 
including residuals of the removal of a cyst in the right 
hand.  

5.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of excision of a cyst in the 
right thigh.

6.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of excision of a cyst of the 
right foot.

The August 2000 rating decision denied the veteran's claims 
of entitlement to service connection for a cyst condition, 
including residuals of the removal of a cyst in the right 
hand; entitlement to an increased (compensable) evaluation 
for residuals of excision of a cyst in the right thigh and 
entitlement to an increased (compensable) evaluation for 
residuals of excision of a cyst in the right foot.  

The veteran filed a notice of disagreement on the record at 
the September 2000 RO hearing.  The RO issued the Statement 
of the Case on February 22, 2002.  The veteran's substantive 
appeal was received on May 13, 2002.  

Under the law and VA regulations, a substantive appeal must 
be filed within sixty days from the date that the RO mails a 
SOC to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  In this case, a substantive 
appeal as to these three issues  would have to have been 
filed with 60 days from February 22, 2002.    The May 13, 
2002 substantive appeal was submitted beyond the sixty day 
time limit for a timely appeal.  There was no request for an 
extension.  See 38 C.F.R. § 3.109.

The record does not reflect that the veteran has been 
informed of this procedural deficiency.  Accordingly, before 
the Board may dismiss these claims, the veteran should be 
notified of the untimeliness of the appeal and be given an 
opportunity to present evidence end argument on the matter, 
including requesting a hearing.  
See Marsh v. West, 11 Vet. App. 468 (1998) [the Board must 
assess its jurisdiction prior to addressing the merits of a 
claim; however, it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions]. 

[Additionally, the Board observes that October 2003 remand 
instructions were not complied with regarding these three 
claims.  Specifically, VA medical examinations to determine 
the nature and etiology of the cyst condition and a VA 
medical examination in order to determine the severity of the 
residuals of the removal of the cyst in the veteran's right 
thigh were not performed.  In the event that these matters 
may proceed, the prior remand instructions must be carried 
out.  See Stegall, supra.]  

[With respect to the two increased rating claims, the 
residuals of the excisions of the cysts in the thigh and foot 
have been rated with reference to the diagnostic codes found 
in 38 C.F.R. § 4.118.  However, these diagnostic codes were 
modified effective August 30, 2002, after the issuance of the 
SOC.  The veteran has not been notified of the revised 
criteria.  Accordingly, in the event that the veteran's 
appeal as to these issues is determined to have been timely, 
prior to returning these matters to the Board, the AOJ should 
provide the veteran with notice of the current rating 
criteria.]   

In the interest of economy, the Board will leave it to the 
AOJ to provide notice as to the matter of the timeliness of 
filing of the substantive appeal.  This matter is a 
separately appealable issue.  See 38 C.F.R. § 19.34 (2006).

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  Regarding the veteran's request to 
reopen the previously denied claim of 
entitlement to service connection for a 
right knee condition, VBA must provide the 
veteran with the notice contemplated by 
the Court in Kent.     

2.  VBA must also arrange for the veteran 
to undergo a VA medical examination to 
determine the nature and etiology of any 
current right knee disability.  The 
veteran's VA claims folder should be made 
available to the examiner.  The examiner 
should provide a report as to whether or 
not it was as least as likely as not that 
any current knee condition is related to 
any events in service.  A copy of the 
examiner's report should be associated 
with the veteran's VA claims folder.  

3.  VBA should contact the veteran and 
inform her that the filing of her 
substantive appeal as to the issues of 
entitlement to service connection for a 
cyst condition and entitlement to 
increased ratings for residuals of 
excision of cysts in the right thigh and 
right foot does not appear to have been 
timely.  She should be given an 
opportunity to provide evidence and 
argument as to this matter.  Thereafter, 
VBA should adjudicate the matter of the 
timeliness of the veteran's appeals as to 
these issues.  If the determination is 
unfavorable to the veteran, she must be 
given an opportunity to respond to that 
determination.  See 38 C.F.R. § 19.34.  If 
the determination is favorable to the 
veteran, VBA should complete any 
additional development required, see 
above.  

4.  After accomplishing any additional 
development which is deemed by it to be 
necessary, VBA should review the evidence 
of record and readjudicate the claims on 
appeal. If the claims remain denied, in 
whole or in part, VBA should provide the 
veteran with a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response. The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


